DETAILED ACTION
Claim Objections
Claims 1, 7, 11, 14, 15, 20, 21 and 24 are objected to because of the following informalities:  
In claim 1 (line 3) “coupling having” should recite --a coupling having--.
In claim 1 (line 4) “state, ” should recite --state: --.
In claim 1 (line 4) “through piercings” should recite --through the piercings--.
In claim 1 (line 5) “of an end” should recite --of the coupling in an end--.
In claim 1 (lines 6-7) “and the device being wherein; ” should be deleted.
In claim 1 (line 8) “the first” should recite --a first--.
In claim 1 (line 8) “the device comprising” should be deleted.
In claim 7 (line 2 and line 3) “an essentially incompressible” should recite 
--a compressible--.
In claim 11 (line 2) “a first… a second” should recite --the first… the second--.
In claim 14 (line 2) “ends, ” should recite --ends: --.
In claim 14 (line 4) “wherein the assembly also comprises: ” should be deleted.
In claim 14 (line 7) “the first” should recite --a first--.
In claim 14 (lines 9-10) “of the second” should recite --of a second--.
In claim 15 (line 3) “coupling of the second” should recite --a coupling of a second--.
In claim 20 (line 2 and line 3) “an essentially incompressible” should recite 
--a compressible--.
In claim 21 (line 3) “the coupling” should recite --a coupling--.
In claim 24 (lines 2-3) “a first… a second” should recite --the first… the second--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claims 4 and 17 each recite “wherein the ring has an approximately elliptical section in which the intermediate part is delimited by a radially inner cylindrical side that is rectilinear in the axial direction of the ring and a radially outer cylindrical side that is rectilinear in the axial direction of the ring, and the axial ends of the ring have apex circular lines which are nearer, in a radial direction, to the radially inner cylindrical side than the radially outer cylindrical side”.
Claims 4 and 17 each fail to recite any limitations which enable one to properly determine how each of the axial ends of the ring structurally engage a respective one of the second cheek of the clevis and the washer in order to deformably clamp the ring between the clevis, the washer, and the rod of the bolt.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 18-20 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirkin et al. (US 4,684,280).
As to claim 14, Dirkin et al. disclose a connecting assembly comprising a spacer with two opposing end, in which the spacer comprises, at at least one of the ends: 
a clevis 2 with two parallel cheeks 3,4 having piercings that are aligned in an axial direction; 
an annular seal 10 which comprises a deformable ring having a hole; 
a bolt 7 with a rod that can pass through the hole of the ring and the piercings of the cheeks; 
a washer 36 that can penetrate into the piercing of a first of the cheeks 4 and on which the bolt can bear; 
the ring having a first axial end 11 of smaller radius than the piercing of the first of the cheeks, and a second axial end 16 of greater radius than the piercing of a second of the cheeks 3 (Figures 1-4).  
As to claim 18, Dirkin et al. disclose a connecting assembly wherein the ring 10 has, in a free state, a length, in the axial direction, greater than a distance between the cheeks 3,4 of the clevis 2 (Figures 1-4)  
As to claim 19, Dirkin et al. disclose a connecting assembly wherein the rod of the bolt 7 has a smaller radius than a radius of the hole of the ring 10 in a state of dismantling of the connection, in which the ring is not tightened against the washer 36 (Figures 1-4).  
As to claim 20, Dirkin et al. disclose a connecting assembly wherein the ring 10 is made of a compressible material, or wherein the ring is made of a compressible material comprising rubber or an elastomer (Figures 1-4).
As to claim 24, Dirkin et al. disclose a connecting assembly wherein the piercing of the first of the cheeks 4 has a greater radius than the piercing of the second of the cheeks 3 (Figures 1-4).
As to claim 25, Dirkin et al. disclose a connecting assembly wherein the washer 36 is separate from the bolt 7 (Figures 1-4).  
As to claim 26, Dirkin et al. disclose a connecting assembly wherein a head 35 of the bolt 7 bears or can come to bear on the washer 36 (Figures 1-4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dirkin et al. in view of Guy (US 2,346,574).
As to claims 1-3, Dirkin et al. disclose a connecting device between a first component, bearing a clevis 2 with two cheeks 3,4 having aligned piercings, and a second component 6 with a coupling 6 having a piercing, the connecting device comprising, in a connection mounting state:
a bolt 7, of which a rod passes through the piercings of the cheeks and the piercing of the coupling in an end aligned between the piercings of the cheeks in an axial direction, the bolt being tightened on either side of the cheeks; 
a washer 36, on which the bolt bears, penetrates into the piercing of a first of the cheeks 4; and 
an annular seal 10 which, in the connection mounting state, is fixed in the piercing of the coupling, the seal comprising a deformable ring with a hole that is passed through by the rod of the bolt, a main portion being tightened axially between the washer and a second of the cheeks 3 in the mounting state;
wherein the ring comprises axial ends in alignment with an intermediate part of the ring in the axial direction, which protrude out of the coupling of the second component in the axial direction (Figures 1-4).  
Dirkin et al. fail to disclose a connecting device comprising an annular seal comprising a deformable ring comprising a main portion being tightened radially against the rod of the bolt and tightened axially between the washer and a second of the cheeks in the mounting state; wherein the ring comprises axial ends in alignment with an intermediate part of the ring in the axial direction, which protrude out of the coupling of the second component in the axial direction and which have cross-sections progressively flaring towards the intermediate part of the ring; wherein the cross- sections of the axial ends of the ring are rounded.  
Guy teaches a connecting device comprising an annular seal 20,30 comprising an elastomeric deformable ring comprising a main portion being tightened radially against a rod of a bolt 16,31 and tightened axially between a washer 21,37 and a second member 21,28 in a mounting state; wherein the ring comprises axial ends in alignment with an intermediate part of the ring in the axial direction, which protrude out of a coupling of a second component 19,29 in the axial direction and which have cross-sections progressively flaring towards the intermediate part of the ring; wherein the cross- sections of the axial ends of the ring are rounded; the elastomeric material of the ring providing for both radially-inward and radially-outward deformation of the ring when the washer applies the axial clamping force to the ring, providing for improved resilient coupling between the bolt and the second component and a reduction in play between the members (Figures 2-4).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device disclosed by Dirkin et al. to comprise an elastomeric material ring, as taught by Guy, in order to provide for both radially-inward and radially-outward deformation of the ring when the washer applies the axial clamping force to the ring, providing for improved resilient coupling between the bolt and the second component and a reduction in play between the members.    
As to claim 5, Dirkin et al. disclose a connecting device wherein the ring 10 has, in a free state, a length, in the axial direction, greater than a distance between the cheeks 3,4 of the clevis 4 (Figures 1-4).  
As to claim 6, Dirkin et al. disclose a connecting device wherein the rod of the bolt 7 has a smaller radius than a radius of the hole of the ring 10 in a state of dismantling of connection, in which the ring is not tightened against the washer 36 (Figures 1-4). 
As to claim 7, Dirkin et al. disclose a connecting device wherein the ring 10 is made of a compressible material, or wherein the ring is made of a compressible material comprising rubber or an elastomer (Figures 1-4).  
As to claim 11, Dirkin et al. disclose a connecting device wherein the piercing of the first of the cheeks 4 has a greater radius than the piercing of the second of the cheeks 3 (Figures 1-4).  
As to claim 12, Dirkin et al. disclose a connecting device wherein the washer 36 is separate from the bolt 7 (Figures 1-4).  
As to claim 13, Dirkin et al. disclose a connecting device wherein a head 35 of the bolt 7 bears or can come to bear on the washer 36 (Figures 1-4).  
As to claims 15 and 16, Dirkin et al. disclose a connecting assembly wherein the ring 10 comprises axial ends in alignment with an intermediate part of the ring in the axial direction, which protrude out of a coupling 5 of a second component 6 in the axial direction and which have cross-sections progressively flaring towards the intermediate part of the ring (Figures 1-4); wherein the cross-sections of the axial ends of the ring are rounded.  
Dirkin et al. fail to disclose a connecting assembly comprising an annular seal comprising a deformable ring comprising axial ends in alignment with an intermediate part of the ring in the axial direction, which protrude out of a coupling of a second component in the axial direction and which have cross-sections progressively flaring towards the intermediate part of the ring; wherein the cross- sections of the axial ends of the ring are rounded.  
Guy teaches a connecting assembly comprising an annular seal 20,30 comprising an elastomeric deformable ring comprising axial ends in alignment with an intermediate part of the ring in the axial direction, which protrude out of a coupling of a second component 19,29 in the axial direction and which have cross-sections progressively flaring towards the intermediate part of the ring; wherein the cross- sections of the axial ends of the ring are rounded; the elastomeric material of the ring providing for both radially-inward and radially-outward deformation of the ring when a washer 21,37 applies an axial clamping force to the ring, providing for improved resilient coupling between a bolt 16,31 and the second component and a reduction in play between the members (Figures 2-4).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting assembly disclosed by Dirkin et al. to comprise an elastomeric material ring, as taught by Guy, in order to provide for both radially-inward and radially-outward deformation of the ring when the washer applies the axial clamping force to the ring, providing for improved resilient coupling between the bolt and the second component and a reduction in play between the members.    

Claims 8-10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dirkin et al. in view of Guy, as applied to claims 1 and 14 above, and further in view of Chambers (US 3,215,384).
As to claims 8, 9, 21 and 22, Dirkin et al. as modified by Guy fail disclose a connecting device wherein the seal comprises a bushing surrounding the ring, to which the ring is fixed, and which is fitted without play in the piercing of the coupling in the mounting state of the device; wherein the bushing comprises a flange ring protruding outward from an edge of the bushing. 
Chambers teaches a connecting device wherein a seal 121 comprises a bushing 123 surrounding an elastomeric ring, to which the ring is fixed, and which is fitted without play in a piercing of a coupling E in a mounting state of the device; wherein the bushing comprises a flange ring protruding outward from an edge of the bushing; the flanged bushing ensuring secure seating and proper alignment of the seal within the coupling (Figures 1-3).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device disclosed by Dirkin et al. as modified by Guy to comprise a flanged bushing, as taught by Chambers, in order to ensure secure seating and proper alignment of the seal within the coupling.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dirkin et al. in view of Guy and Chambers, as applied to claims 9 and 22 above, and further in view of Anstrom et al. (US 3,085,773).
As to claims 10 and 23, Dirkin et al. fail to disclose a connecting device wherein the washer has a tapered outer edge, and the piercing of the first of the cheeks has a tapered edge of the same taper angle.  
Anstrom et al. teach a connecting device wherein a washer 22 has a tapered outer edge, and a piercing of a cheek 19,28 of a clevis has a tapered edge of the same taper angle; the mating tapered engagement between the washer and the piecing in the clevis cheek ensuring secure seating of the washer and preventing relative radial movement between a bolt and the clevis (Figures 1-5).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device disclosed by Dirkin et al. wherein the washer comprises a tapered edge which matingly engages with the piercing of the first clevis cheek, as taught by Anstrom et al., in order to ensure secure seating of the washer and to prevent relative radial movement between the bolt and the clevis. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dirkin et al. in view of Guy, as applied to claim 1 above, and further in view of Anstrom et al.
As to claim 27, Dirkin et al. as modified by Guy fail to disclose an aircraft structure comprising the connecting device.
Anstrom et al. teach the use of a clevis connecting device structurally and functionally similar to the connecting device disclosed by Dirkin et al. within an aircraft structure (Figures 1-5).
It would have been obvious to use the connective clevis connecting device disclosed by Dirkin et al. as modified by Guy within an aircraft structure, as taught by Anstrom et al., as the two clevis connecting devices are structural and functional equivalents within the art. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dirkin et al. in view of Anstrom et al.
As to claim 28, Dirkin et al. fail to disclose an aircraft structure comprising the connecting assembly.
Anstrom et al. teach the use of a clevis connecting assembly structurally and functionally similar to the connecting assembly disclosed by Dirkin et al. within an aircraft structure (Figures 1-5).
It would have been obvious to use the connective clevis connecting assembly disclosed by Dirkin et al. within an aircraft structure, as taught by Anstrom et al., as the two clevis connecting assemblies are structural and functional equivalents within the art. 
Allowable Subject Matter
Claims 4 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 4 and 17 as best understood, Dirkin et al. in view of Guy disclose the claimed connecting device with the exception of wherein the ring has an approximately elliptical section in which the intermediate part is delimited by a radially inner cylindrical side that is rectilinear in the axial direction of the ring and a radially outer cylindrical side that is rectilinear in the axial direction of the ring, and the axial ends of the ring have apex circular lines which are nearer, in a radial direction, to the radially inner cylindrical side than the radially outer cylindrical side.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device disclosed by Dirkin et al. in view of Guy to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



09/29/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619